Citation Nr: 0114802	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Alzheimer's disease, 
amyotrophic lateral sclerosis (ALS), and Parkinson's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel








INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO decision which denied the 
veteran's claims of service connection for Alzheimer's 
disease, ALS (also known as Lou Gehrig's disease), and 
Parkinson's disease.  In December 1998, the Board remanded 
the veteran's claims to the RO for further development.  The 
case was returned to the Board in April 2001. 


FINDINGS OF FACT

1.  There is no current medical evidence on file of 
Alzheimer's disease.

2.  ALS was nor manifest during service or within one year of 
separation from service.  ALS is not attributable to service.

3.  Parkinson's disease was not manifest during service or 
within one year of separation from service.  Parkinson's 
disease is not attributable to service.


CONCLUSION OF LAW

Alzheimer's disease, ALS, and Parkinson's disease were not 
incurred in or aggravated by service, nor may Alzheimer's 
disease, ALS, or Parkinson's disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1944 to March 
1946.  His service medical records do not reflect any 
indications of Alzheimer's disease, ALS, or Parkinson's 
disease.  The separation examination disclosed that the 
nervous system was negative for defect.  The reflexes were 
normal; there were no tremors; there was no incoordination; 
and the Romberg test was normal.  There was no abnormal 
psyche. 

In March 1971, the veteran underwent a VA examination and 
Alzheimer's disease, Parkinson's disease and ALS were not 
indicated.  Examination of the nervous system disclosed no 
pathology.

In an April 1996 statement, L.J. Mayeux, M.D., indicated that 
the veteran had a history of shaking which was compatible 
with Parkinson's disease.  It was noted that his symptoms 
included shaking, unsteadiness, and a declining mental 
status.  The diagnoses were Parkinson's disease/dementia 
secondary to service in Guam versus ALS. It was noted that 
the veteran needed a complete work up.

In January 1997, the veteran submitted an undated letter from 
VA to a "United States Veteran."  This statement reflects 
that VA was conducting a research project involving the 
development of Parkinsonism-dementia complex (PDC) in 
servicemen who were stationed in Guam during World War II.  
It was queried whether exposure to the environment in Guam 
could have been a causative agent in the development of 
Parkinson's disease, dementia, or ALS among veterans.  It was 
noted that Guamanians had developed the disease many years 
after migrating from the islands and that exposure to the 
Guam environment before or during the period from 1949 to 
1954 was a common feature of all persons diagnosed as having 
PDC.  VA requested that the recipient of the letter complete 
an enclosed questionnaire for research purposes.

In January 1997, the RO received an article from the veteran 
which was entitled "Soldiers who Fought on Guam Checked for 
Medical Problems."  The article noted that VA was doing a 
study on PDC and ALS to see if veterans of Guam had suffered 
any possible effects of the aforementioned diseases.  

A March 1999 VA compensation examination report shows that 
the veteran reported a history of having service in Guam from 
1944 to 1946, where he said insecticides were spread.  The 
examiner indicated that a review of the claims folder had 
been completed and that while one report reflected a 
diagnosis of ALS and "dementia-Parkinson's complex of 
Guam," there were no associated tests on file including 
detailed neurological examinations such as a spinal fluid 
examination, MRI, and EMG/nerve conduction velocity tests.  
On examination, the veteran complained, among other things, 
of having a tremor of the hands for four to five years.  
Following an examination, the diagnoses included Parkinson's 
disease and a superimposed action tremor.  It was noted that 
the etiology of the aforementioned diagnoses was undetermined 
but that it was less likely that such were related to service 
in Guam.  It was concluded that the veteran did not have 
Parkinson's ALS dementia complex of Guam.  

In May 1999, the National Personnel Records Center (NPRC) 
indicated that there was no record that the veteran had 
service in Guam.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the November 1996 RO decision, which denied 
his claims of service connection for Alzheimer's disease, 
ALS, and Parkinson's disease due the lack of evidence linking 
the aforementioned conditions to military service.  That is 
the key issue in this case, and the RO's November 1996 
decision, as well as the statement of the case and subsequent 
supplemental statements of the case, informed the veteran 
that medical evidence regarding the etiology of the 
disabilities in question was needed to substantiate his 
claims.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The case was remanded by the Board in December 1998 
for the purpose of gaining additional development and the RO 
complied with all instructions.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of this 
claim.  The RO has requested all relevant (treatment) records 
identified by the veteran and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  (In this regard, 
it is noted that exhaustive attempts, by the RO, to obtain 
additional records from L.J. Mayeux, M.D., were 
unsuccessful.)  While VA has a duty to assist the veteran in 
the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence for ALS and organic diseases of 
the nervous system (including Alzheimer's disease and 
Parkinson's disease) will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. § 1101, 38 C.F.R. §§ 3.307, 3.309.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran served on active duty from May 1944 to March 
1946.  A review of his service medical records does not 
reveal any evidence of Alzheimer's disease.  Further, there 
is no current medical evidence on file showing Alzheimer's 
disease.  The Court of Appeals for Veterans Claims (Court) 
has stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Because there is absolutely no evidence of a current 
diagnosis of Alzheimer's disease, the Board must deny the 
veteran's claim of service connection for Alzheimer's 
disease.  Id.

With regard to the veteran's other claims, it is noted that 
there is no evidence of ALS and Parkinson's disease in the 
veteran's service medical records.  The first indication of 
ALS and Parkinson's disease is in the 1990s, decades after 
his service discharge.  

There are two opinions on file which deal with the etiology 
of ALS and Parkinson's disease.  The first opinion is an 
April 1996 statement from a private physician, Dr. Mayeux.  
Dr. Mayeux noted that the veteran's diagnosis was Parkinson's 
disease/dementia secondary to service in Guam versus A.L.S.  
Following receipt of this opinion, the RO sent Dr. Mayeux 
letters, requesting that he provide a definitive diagnosis as 
well as the results of any examinations or treatment of the 
veteran.  Dr. Mayeux did not respond to the RO's requests.

The second opinion is a March 1999 VA compensation 
examination report which reflects that the veteran's 
diagnoses were Parkinson's disease and a superimposed action 
tremor.  It was opined that the etiology of the 
aforementioned diagnoses was undetermined, and that it was 
less likely than not that such were related to his Guam 
service.  Additionally, it was specifically noted that the 
veteran did not have the Parkinson's ALS dementia complex of 
Guam.  

In weighing the relevant evidence in this case, which is both 
for and against the claims of service connection for ALS and 
Parkinson's disease, the Board finds that the most recent 
medical opinion, in March 1999, has more probative value than 
the opinion in April 1996.  First it is noted that the April 
1996 opinion does not provide a definitive diagnosis of the 
veteran's condition.  Dr. Mayeux is unclear as to whether the 
veteran has ALS, Parkinson's disease, or dementia.  
Furthermore, he indicated, in his 1996 statement, that the 
veteran required a complete work-up; this suggests that Dr. 
Mayeux did not conduct a thorough examination of the veteran 
prior to rendering his opinion.  Further, while one of the 
diagnoses suggests a nexus between Parkinson's 
disease/dementia and the veteran's service in Guam, it is 
noted that the NPRC has indicated that there is no evidence 
showing that the veteran had Guam service.  While the veteran 
may assert that the NPRC is incorrect and that a letter from 
VA (discussed in the Factual Background) proves he had 
service in Guam, the Board disagrees.  In this regard, it is 
noted that the letter in question was not addressed to the 
veteran, but was of a more generic nature.  The Board finds 
that the NPRC's 1999 pronouncement to be more probative than 
the veteran's allegations regarding service in Guam.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  In sum, there are 
legitimate reasons to question the reliability of the April 
1996 diagnoses and the opinion of the examiner.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993) (a diagnosis is only as good 
and credible as the history on which it is predicated).

In comparison, it is noted that the most current opinion on 
file, rendered by a VA examiner and dated in March 1999, was 
made after a comprehensive review of the claims file and a 
thorough examination of the veteran.  The diagnoses included 
Parkinson's disease and a superimposed action tremor.  While 
the etiology of the aforementioned diagnoses was noted as 
undetermined, it was also pointed out that it was less likely 
than not that such were related to military service in Guam.  
Additionally, it was opined that the veteran did not have the 
Parkinson's ALS dementia complex of Guam.  The Board notes 
that the examiner's findings are more consistent with the 
veteran's history, which does not include service in Guam. 

After consideration of all the medical evidence on file, the 
Board finds that there is no current evidence of Alzheimer's 
disease and that the most probative evidence does not link 
ALS or Parkinson's disease to service.

Although the veteran alleges that he has Alzheimer's disease, 
ALS, and Parkinson's disease, and that they are the result of 
service in Guam, as a layman, he does not have the medical 
expertise and/or training to clinically diagnose a condition 
or to causally link it to his military service.  In sum, the 
veteran's allegations, regarding the disabilities in 
question, have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Additionally, it is noted that the newspaper article that the 
veteran submitted, regarding Parkinsonism-dementia complex 
and ALS among Guam servicemen, does not pertain specifically 
to his case, so it cannot serve to support his claims.  See 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 
11 Vet. App. 314 (1998).

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of service connection.  As such, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

Service connection for Alzheimer's disease, ALS, and 
Parkinson's disease is denied. 



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

